DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 21, 2022.
Currently, claims 1-22 are pending in the instant application. Claims 8-16 and 20 are withdrawn from further consideration as being drawn to nonelected claims. Accordingly, claims 1-7, 17-19, and 21-22 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1-7 and 17-19 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons set forth in the last Office action mailed on March 22, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended particularly point out and distinctly claim the subject matter in view of Figure 1 and paragraphs 0017 and 0046 of the specification. In particular, applicant provided annotated Figure 1 at page 12 of the remarks. In response, it is noted that the structure depicted on the right side of “Hybridization” in Figure 1(A) comprises eight “RNA oligomer” species that provide “Inter mRNA hybridization”, which therefore indicates that the claimed complex in view of Figure 1(A) should comprise at least two different mRNAs or multiple strands/sequences of an mRNA. The claims, however, expressly limit the claimed complex should consist of “a single mRNA” encoding a target gene and RNA oligomers without reciting that the single mRNA is required to comprise multiple sequences in order to form “Inter mRNA hybridization” via RNA oligomers. Hence, the claim language as presented fails to particularly point out and distinctly claim a complex comprising “Inter mRNA hybridization” depicted in Figure 1(A). Moreover, the claims as amended fail to clarify the confusing, conflicting limitations noted in the last Office action regarding the first sequence being “different from” the second sequence (see lines 7-8 of claim 1) while also requiring that the “second sequence the same as the first sequence”. See (a) and (b) limitations. 
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC § 112
	Claims 1-7 and 17-19 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on March 22, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to “change “consisting of” to “comprising” to encompass any unrecited elements” thus the amended claims comply with the written description requirement. In response, it is noted that claim 1 and the dependent claims thereof have not been amended to recite “comprising”. Further, the claims as filed on July 21, 2022 do not address the written description issue pertaining to the absence/length of the “linker” noted in the last Office action, wherein the instant claims recite “a linker sequence of 0”. As annotated by applicant, Figure 1(A) clearly show that “Inter mRNA hybridization” that supposedly provides the claimed “complex” requires a “Z”-shaped structure comprising the “first” sequence in RNA oligomers (e.g., the top strand), the “second” sequence in RNA oligomers (e.g., the bottom strand), and a linker sequence that links the “first” and “second” sequences, wherein the linker sequence is sufficiently long enough to provide a physical distance or separation between the first and second sequences of the RNA oligomers. See the “↕” symbols. In fact, Figure 1 exemplifies a polyadenine linker sequence of 10 nucleotides, and there is no adequate written description support in the instant application that RNA oligomers consisting of two strands without a linker (thus “a linker sequence of 0”) or RNA oligomers whose linker sequence is “100 nucleotides” are able to form the claimed “complex”. 
In addition, the multiple (e.g., eight) RNA oligomers in Figure 1(A) are depicted to provide “Inter mRNA hybridization” such that the RNA oligomers are placed between multiple layers/strands/sequences of a single mRNA or multiple different mRNAs. As such, the recitation of “a single mRNA”, wherein the complex consists of the single mRNA and RNA oligomers as presented on July 21, 2022, is not sufficient to overcome the instant rejection. Applicant’s argument that the “linker sequence is not essential” because “the RNA oligomer can hybridize with two mRNAs to enable production of an mRNA nano-assembly” is thus inconsistent with the claimed limitation that requires only “a single mRNA” in the complex. Further, even if the claims were to recite “two mRNAs”, the instant specification fails to describe in sufficient detail the required formation of the claimed complex via RNA oligomers consisting of first and second sequences without a linker. In fact, applicant’s argument that the “linker sequence is not essential” to form the claimed “complex” contradicts the disclosure in paragraph 0081 of the instant specification disclosing that the composition comprising “non-linker RNA oligomers” is “a control in which the RNA oligomers are formed but the mRNAs are not crosslinked to one another and thus, a nano-assembly is not formed.” (emphasis added). Note that applicant did not point out any specific passage/Figure in the instant application that provides adequate, sufficient written description support for the claimed complex formed without a linker. 
In view of the foregoing, this rejection is maintained. 

Claim Rejections - 35 USC § 103
	Claims 1-5, 7, and 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Lou et al., Cháves et al., and Kataoka et al. for the reasons set forth in the last Office action mailed on March 22, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Stewart does not teach that “Sa” is an mRNA encoding a target gene and that “almost the entire length (not only small regions)” of Stewart’s “Sa” is hybridized with “Sb” and “Sc”. In response, it is noted that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The obviousness rationale for using “mRNA” for Stewart’s “Sa” over the combined teachings of the cited references is explained in the last Office action, which expressly states the following at page 10: “It would have been obvious to one of ordinary skill in the art before the effective filing date to use an mRNA for “Sa” strands in Stewart’s Figure 1A…in order to make a serum stable, therapeutic mRNA composition that provides enhanced mRNA expression in cells”.  Further, the instant claims do not require that “only small regions” of mRNA are hybridized with the RNA oligomers. Hence, applicant’s argument pertaining to an unclaimed structural feature/limitation is found irrelevant and unpersuasive.
Applicant further argues that the claimed subject matter is not obvious in view of the results shown in Figures 4-5 showing “improved enzyme resistance while retaining translation activity”, whereas Stewart’s structure “provides Dicer-assisted intracellular release of the siRNAs.” Again, applicant’s attention is directed to the fact that applicant cannot show nonobviousness of the claims by attacking only Stewart. Further, the obviousness of using mRNA for Stewart’s “Sa” is explained in the last Office action as noted above. Furthermore, “improved enzyme resistance while retaining translation activity” is not a claimed limitation. Hence, applicant’s argument pertaining to unclaimed functional properties is not found persuasive/relevant. In addition, the allegedly “improved” properties in Figures 4-5 pointed out by applicant pertain only to a complex comprising linker-containing RNA oligomers. As such, the evidence relied on by applicant for nonobviousness is not commensurate in scope with the claims. Note that the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP §716.02. In addition, applicant’s attention is directed to the fact that two long RNA strands hybridized/stabilized against each other via multiple short oligomers were known to be “resilient to nuclease degradation” as taught by Stewart. 
In view of the foregoing, this rejection is maintained. 

Double Patenting
	Claims 1-7 and 17-19 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,364,259 issued in Application No. 16/473,535 in view of Stewart et al., Lou et al., Cháves et al., and Kataoka et al. for the reasons set forth in the last Office action mailed on March 22, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the ‘259 patent does not disclose the instantly claimed structures and that the cited references do not remedy the deficiency. Contrary to applicant’s argument, the ‘259 patent claims are directed to an “mRNA vaccine” comprising two strands (double-stranded) of “an mRNA encoding an antigen,” wherein each of the two mRNA strands is hybridized with RNA oligomers, wherein it would have been obvious to arrive at the instantly claimed linker-containing RNA oligomers forming a “Z” shape in view of the combined teachings of Stewart, Lou, Cháves, and Kataoka. Note that applicant’s arguments addressing the §103 rejection over Stewart, Lou, Cháves, and Kataoka are not found persuasive as noted above.
In view of the foregoing, this rejection is maintained.

     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 depend from claim 1, which is deemed indefinite as noted in the §112(b) rejection maintained above. Hence, by virtue of claim dependency, claims 21-22 are indefinite for the same reasons set forth above.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 reads on RNA oligomers whose first and second sequences are linked by a 1-nt linker, and claim 22 reads on the linker sequence being a combination of A and U of any lengths from 1 up to 100 nucleotides. The instant specification does not provide adequate written description support for a complex formed by the RNA oligomers of claims 21-22. It is noted that applicant pointed out paragraphs 0040-0043 in support of claims 21-22. It is noted that the generic linker length disclosure in paragraphs 0040 and 0042 is not sufficient to support the structure-function correlation such that RNA oligomers with a 1-nt linker has the function of forming the “complex” that allegedly corresponds to the structure in Figure 1. Further, the mere disclosure that “A and U are preferably used as nucleotides for the linker sequence” in paragraph 0043 is not sufficient to support the claimed linker sequence that is any combination of A and U (e.g., AAAAAAUUUUUU; AUAUAUAUAU; AAAAUAUAUAUAA) of any length up to 100 nucleotides as broadly claimed as the generic disclosure in paragraph 0043 does not describe in sufficient detail the specific nucleotide sequence for the linker encompassed by the disclosure that “A and U are preferred”. 
Accordingly, it is concluded that the instant specification fails to convey that the instant co-inventors had possession of the instantly claimed genus at the time of filing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Lou et al., Cháves et al., and Kataoka et al. (all same references in the non-final Office action mailed on March 22, 2022).
The teachings of each of Stewart, Lou, Cháves, and Kataoka are described at pages 9-10 of the last Office action, which is fully incorporated by reference herein thus will not be repeated.
The obviousness rationale for making a complex comprising therapeutic mRNAs and “Z”-shaped RNA oligomers binding to two strands of mRNAs, wherein the oligomers comprise a 10-mer polyA linker/spacer is set forth at pages 10-11 of the last Office action, which is again fully incorporated by reference herein. 
Accordingly, the structure of claims 21-22 rendered obvious for the same reasons set forth in the last Office action.

Double Patenting
The text of judicially created doctrine not included in this action can be found in a prior Office action.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-10 of U.S. Patent No. 11,364,259 in view of Stewart et al., Lou et al., Cháves et al., and Kataoka et al. (all same references in the non-final Office action mailed on March 22, 2022).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter is an obvious variation of the ‘259 patent claims that comprise RNA oligomers hybridizing with two strands of an mRNA encoding an antigen, wherein it would have been obvious to use linked short oligomers hybridizing to the mRNA of the ‘259 patent claims because use of short oligomers whose termini are linked together was known to render the hybridized longer RNA “resilient to nuclease degradation” as taught by Stewart, and use of linkers/spacers including Chávez’s “10 adenine spacer (polyA)” was known in the art, wherein the spacer/linker is useful “for preventing potential interactions” between two linked structures. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635